—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered October 7, 1991, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed. .
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]). The defendant’s contention that the People failed to disclose that there was a cooperation agreement between the prosecution and a witness (see, People v Orr, 190 AD2d 760) is unpreserved for appellate review (see, CPL 470.05 [2]; People v Peralta, 168 AD2d 466; People v Prendergast, 118 AD2d 602; People v McKay, 162 AD2d 146). In any event, it is without merit. Rosenblatt, J. P., Lawrence, Joy and Krausman, JJ., concur.